                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,

             Plaintiffs,

v.                                                           CV No. 18-1207 KG/CG

GLENN GARNAND,

             Defendant,


GLENN GARNAND,

             Third-Party Plaintiff,

v.

LARRY BLANK and BEVERLY BLANK,

             Third-Party Defendants.

                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference

and following a review of the parties’ Joint Status Report and Provisional Discovery

Plan, (Doc. 9), filed August 28, 2019. The Court adopts the Joint Status Report and

Provisional Discovery Plan as modified by the dates designated in the Court’s

Scheduling Order, (Doc. 19).



                                      ________________________________
                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
